Filing Date: 10/14/2020
Claimed Priority Date: 07/28/2019 (CON of 16/524,142 now PAT 10,811,412)
			    06/19/2017 (CON of 15/627,329 now PAT 10,366,990)
			    03/07/2016 (CON of 15/062,215 now PAT 9,685,554)  
Applicants: Chang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 10/14/2020.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 17/069,876 filed on 10/14/2020 has been entered.  Pending in this Office action are claims 1-20.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Par. [0006]-[0007] describe Figs. 3A and 3B as cross-sectional views along A-A’ and B-B’ cross-sections with reference to Figs. 1H and 2H respectively. However, Figs. 1H and 2H are devoid of A-A’ and B-B’ reference signs. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
- Claim 15 recites the limitation “the gate stack is formed to cover a portion of the semiconductor fin such that a width of the gate stack is greater than a minimum dimension of the semiconductor fin in the widthwise direction of the gate stack”. However, the Specification as originally filed is silent about of such feature terminology and the associated relative arrangement with the gate stack.

Claim Objections



Claims 18 and 19 are objected to because of the following informalities:
- Claim 18, L. 1-2: amend to -- wherein a first lateral depth … is greater than--
- Claim 19, L. 1-2: amend to -- wherein a profile of … is sharper than—
Appropriate correction is required.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 4, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8-20 of U.S. Patent No. 10,811,412. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claims 1 and 4 of patent No. 10,811,412 anticipate claim 1 of the instant invention.
Claims 1 and 4 of patent No. 10,811,412 anticipate claim 4 of the instant invention.
Claim 8 of patent No. 10,811,412 anticipates claim 8 of the instant invention.
Claims 8 and 9 of patent No. 10,811,412 anticipate claim 9 of the instant invention.
Claims 8 and 10 of patent No. 10,811,412 anticipate claim 10
Claims 8 and 11 of patent No. 10,811,412 anticipate claim 11 of the instant invention.
Claims 8 and 12 of patent No. 10,811,412 anticipate claim 12 of the instant invention.
Claims 8, 12, and 13 of patent No. 10,811,412 anticipate claim 13 of the instant invention.
Claims 8, 12, and 14 of patent No. 10,811,412 anticipate claim 14 of the instant invention.
Claims 8 and 15 of patent No. 10,811,412 anticipate claim 15 of the instant invention.
Claim 16 of patent No. 10,811,412 anticipates claim 16 of the instant invention.
Claims 16 and 17 of patent No. 10,811,412 anticipate claim 17 of the instant invention.
Claims 16, 17, and 18 of patent No. 10,811,412 anticipate claim 18 of the instant invention.
Claims 16, 17, and 19 of patent No. 10,811,412 anticipate claim 19 of the instant invention.
Claims 16 and 20 of patent No. 10,811,412 anticipate claim 20 of the instant invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US2017/0162674). 

Regarding Claim 1, Kim (see, e.g., Figs. 1-7) shows all aspects of the instant invention, including a method, comprising: 
- forming a gate stack (e.g., gate structures 140) covering a portion of a semiconductor fin (e.g., fin/active pattern 110) (see, e.g., Figs. 2-3 and Par. [0038]-[0046])
- performing a fin-recessing process until a pair of concaves (e.g., etched recess regions 142/152 with surfaces 144/154) are formed in the portion of the semiconductor fin (see, e.g., Figs. 4-6 and Par. [0047]-[0068]: 142/152 has an undercut distance D under 140)
e.g., source/drain regions SD) at opposite sides of the gate stack, the source and the drain laterally protruding into the pair of concaves (see, e.g., Fig. 7 and Par. [0069]-[0071]).
Regarding Claim 3, Kim (see, e.g., Figs. 4 and 6; and Par. [0047]-[0048],[0060]) shows that the pair of concaves (e.g., 142/152) comprises a pair of rounding concaves formed through an etching process.
Regarding Claim 4, Kim (see, e.g., Figs. 4 and 6; and Par. [0047]-[0048],[0060])  shows that the pair of concaves (e.g., 142/152) are formed through an etching process by using the gate stack (e.g., 140) as an etching mask, and the portion of the semiconductor fin covered by the gate stack is laterally etched (e.g., with an undercut distance D under 140) to form the pair of concaves.
Regarding Claim 5, Kim (see, e.g., Fig. 7 and Par. [0069]-[0071]) shows that the source and the drain (e.g., SD) are formed through an epitaxial process (e.g., selective epitaxial growth process).
Regarding Claim 6, Kim (see, e.g., Fig. 7 and Par. [0069]-[0071]) shows that the source and the drain (e.g., SD) are epitaxially grown from surfaces of the semiconductor fin (e.g., using surfaces 154 and 146 as a seed layer), the source and the drain fill the pair of concaves and extend laterally to outside of the pair of concaves (e.g., along direction D2).
Regarding Claim 7, Kim (see, e.g., Fig. 7 and Par. [0069]-[0071]) shows that the source and the drain (e.g., SD) are epitaxially grown from surfaces of the semiconductor fin (e.g., using surfaces 154 and 146 as a seed layer), the source and the drain fill the e.g., along direction D1).
Regarding Claim 8, Kim (see, e.g., Figs. 1-7) shows all aspects of the instant invention, including a method, comprising: 
- forming a semiconductor fin (e.g., fin/active pattern 110) (see, e.g., Fig. 2 and Par. [0038]-[0041])
- forming a gate stack (e.g., gate structures 140), the semiconductor fin extending along a widthwise direction of the gate stack (see, e.g., Fig. 3 and Par. [0042]-[0046])
- performing a fin-recessing process to form a first recessed portion of the semiconductor fin and a second recessed portion of the semiconductor fin (e.g., etched left and right recess regions 142/152 with surfaces 144/154), the first recessed portions of the semiconductor fin comprising a first concave, and the second recessed portion of the semiconductor fin comprising a second concave (see, e.g., Figs. 4-6 and Par. [0047]-[0068])
- forming a source and a drain at opposite sides of the gate stack (e.g., source/drain regions SD), wherein the source laterally extends into and fills the first concave, and the drain laterally extends into and fills the second concave, and the source and the drain are partially covered by the gate stack (see, e.g., Fig. 7 and Par. [0069]-[0071]: S/D fill 142/152 which have an undercut distance D under 140) 
Regarding Claim 10, Kim (see, e.g., Figs. 4 and 6; and Par. [0047]-[0048],[0060]) shows that the first concave and the second concave (e.g., left and right 142/152
Regarding Claim 11, Kim (see, e.g., Figs. 4 and 6; and Par. [0047]-[0048], [0060])  shows that the first concave and the second concave (e.g., left and right 142/152) are formed through an etching process by using the gate stack (e.g., 140) as an etching mask, and a portion of the semiconductor fin embedded in the gate stack is laterally over-etched (e.g., with an undercut distance D under 140) to form the first concave and the second concave.
Regarding Claim 12, Kim (see, e.g., Fig. 7 and Par. [0069]-[0071]) shows that the source and the drain (e.g., SD) are formed through an epitaxial process (e.g., selective epitaxial growth process).
Regarding Claim 13, Kim (see, e.g., Fig. 7 and Par. [0069]-[0071]) shows that the source and the drain (e.g., SD) are epitaxially grown from the first and second recessed portions of the semiconductor fin (e.g., using surfaces 154 and 146 as a seed layer), the source fills the first concave and extends laterally to outside of the first concave (e.g., along direction D2), and the drain fills the second concave and extends laterally to outside of the second concave (e.g., along D2).
Regarding Claim 14, Kim (see, e.g., Fig. 7 and Par. [0069]-[0071]) shows that the source and the drain (e.g., SD) are epitaxially grown from the first and second recessed portions of the semiconductor fin (e.g., using surfaces 154 and 146 as a seed layer), the source fills the first concave and extends along the widthwise direction of the gate stack (e.g., along direction D1), and the drain fills the second concave and extends along the widthwise direction of the gate stack.
Regarding Claim 15, Kim (see, e.g., Fig. 3) shows that the gate stack is formed to cover a portion of the semiconductor fin such that a width of the gate stack (e.g., 140 D1) is greater than a minimum dimension of the semiconductor fin (e.g., 110 width along D2) in the widthwise direction of the gate stack.

Claims 1-2, 4-5, 7-9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US2013/0341631). 

Regarding Claim 1, Maeda (see, e.g., Figs. 35-44) shows all aspects of the instant invention, including a method, comprising: 
- forming a gate stack (e.g., gate stack comprising dielectric layer 31, electrode 33, buffer pattern 35, mask pattern 37, and spacers 43) covering a portion of a semiconductor fin (e.g., fin-shaped active pattern 23) (see, e.g., Figs. 36-40 and Par. [0153]-[0160])
- performing a fin-recessing process until a pair of concaves (e.g., etched concave trenches/cavities 61T/65T) are formed in the portion of the semiconductor fin (see, e.g., Figs. 41-42 and Par. [0163]-[0166]: cavities 65T extend under gate stack and can have any of the shapes depicted in Figs. 1-34, including concave V-shaped “wedges” 323S3)
- forming a source and a drain (e.g., source/drain 85 of doped strain-inducing pattern 75) at opposite sides of the gate stack, the source and the drain laterally protruding into the pair of concaves (see, e.g., Figs. 43-44 and Par. [0167]-[0170]).
Regarding Claim 2, Maeda (see, e.g., Figs. 41-42 and Par. [0165]) shows that the pair of concaves (e.g., 65T) comprises a pair of V-shaped concaves formed through an etching process (see, e.g., Figs. 2, 7, 12, and 13-14: “wedge” surfaces 323S3 wherein the strain-inducing pattern 75/375 is partially overlapped by the gate electrode 394 under the gate electrode 394
Regarding Claim 4, Maeda (see, e.g., Figs. 41-42 and Par. [0164]-[0166]) shows that the pair of concaves (e.g., 65T) are formed through an etching process by using the gate stack as an etching mask, and the portion of the semiconductor fin covered by the gate stack is laterally etched to form the pair of concaves.
Regarding Claim 5, Maeda (see, e.g., Figs. 43-44 and Par. [0167]-[0170]) shows that the source and the drain are formed through an epitaxial process (e.g., by selective epitaxial growth (SEG) technology).
Regarding Claim 7, Maeda (see, e.g., Figs. 43-44 and Par. [0167]-[0170]) shows that the source and the drain are epitaxially grown from surfaces of the semiconductor fin (e.g., SEG on surfaces of 23 exposed by 65T), the source and the drain fill the pair of concaves and extend along a widthwise direction of the gate stack (e.g., along direction I-I’).
Regarding Claim 8, Maeda (see, e.g., Figs. 35-44) shows all aspects of the instant invention, including a method, comprising: 
- forming a semiconductor fin (e.g., fin-shaped active pattern 23) (see, e.g., Figs. 36-38 and Par. [0153]-[0156])
- forming a gate stack (e.g., gate stack comprising dielectric layer 31, electrode 33, buffer pattern 35, mask pattern 37, and spacers 43), the semiconductor fin extending along a widthwise direction of the gate stack (see, e.g., Figs. 39-40 and Par. [0157]-[0160])
- performing a fin-recessing process to form a first recessed portion of the semiconductor fin and a second recessed portion of the semiconductor fin (e.g., left and right etched concave trenches/cavities 61T/65T), the first recessed portions of e.g., Figs. 41-42 and Par. [0163]-[0166]: cavities 65T can have any of the shapes depicted in Figs. 1-34, including concave V-shaped “wedges” 323S3)
- forming a source and a drain at opposite sides of the gate stack (e.g., source/drain 85 of doped strain-inducing pattern 75), wherein the source laterally extends into and fills the first concave, and the drain laterally extends into and fills the second concave, and the source and the drain are partially covered by the gate stack (see, e.g., Figs. 43-44 and Par. [0167]-[0170]: source/drain material fills cavities 65T having an under-cut below the gate stack) 
Regarding Claim 9, Maeda (see, e.g., Figs. 41-42 and Par. [0165]) shows that the first concave and the second concave (e.g., left and right 65T) are V-shaped concaves formed through an etching process (see, e.g., Figs. 2, 7, 12, and 13-14: “wedge” surfaces 323S3 wherein the strain-inducing pattern 75/375 is partially overlapped by the gate electrode 394 under the gate electrode 394)
Regarding Claim 11, Maeda (see, e.g., Figs. 41-42 and Par. [0164]-[0166])  shows that the first concave and the second concave (e.g., left and right 65T) are formed through an etching process by using the gate stack as an etching mask, and a portion of the semiconductor fin embedded in the gate stack is laterally over-etched to form the first concave and the second concave.  
Regarding Claim 12, Maeda (see, e.g., Figs. 43-44 and Par. [0167]-[0170]) shows that the source and the drain are formed through an epitaxial process (e.g.
Regarding Claim 14, Maeda (see, e.g., Figs. 43-44 and Par. [0167]-[0170]) shows that the source and the drain are epitaxially grown from the first and second recessed portions of the semiconductor fin (e.g., SEG on surfaces of 23 exposed by 65T), the source fills the first concave and extends along the widthwise direction of the gate stack (e.g., along direction I-I’), and the drain fills the second concave and extends along the widthwise direction of the gate stack.

Claims 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US2017/0110327). 

Regarding Claim 16, Kim (see, e.g., Figs. 15-22) shows all aspects of the instant invention, including a method, comprising:
- forming a first semiconductor fin and a second semiconductor fin (e.g., fin-type pattern 210 in a PMOS region and fin-type pattern 310 in a NMOS region, respectively) (see, e.g., Fig. 15 and Par. [0232]-[0237])
- forming a first gate stack (e.g., gate feature comprising insulating layer 226, electrode 221, hard mask 2001, and spacers 230) covering a portion of the first semiconductor fin and a second gate stack (e.g., gate feature comprising insulating layer 326, electrode 321, hard mask 2001, and spacers 330) covering a portion of the second semiconductor fin (see, e.g., Fig. 15 and Par. [0238]-[0240])
- performing a first fin-recessing process (e.g., etching in PMOS region) to form first recessed portions of the first semiconductor fin, the first recessed portions of the first semiconductor fin comprising a pair of first concaves (e.g., recesses 250/255 in PMOS regions) (see, e.g., Figs. 16-17 and Par. [0241]-[0250])
e.g., etching in NMOS region) to form second recessed portions of the second semiconductor fin, the second recessed portions of the second semiconductor fin comprising a pair of second concaves (e.g., recesses 350/355 in NMOS regions) (see, e.g., Figs. 20-21 and Par. [0260]-[0263])
- forming a first source and a first drain at opposite sides of the first gate stack (e.g., epitaxial patterns 240), the first source and the first drain laterally protruding into the pair of first concaves (see, e.g., Fig. 18 and Par. [0251]-[0263])
- forming a second source and a second drain at opposite sides of the second gate stack (e.g., epitaxial patterns 340), the second source and the second drain laterally protruding into the pair of second concaves (see, e.g., Fig. 22 and Par. [0273])
Regarding Claim 17, Kim (see, e.g., Figs. 16 and 20) shows that the first fin-recessing process comprises a first etching process (e.g., etching in PMOS region), and the second first fin-recessing process comprises a second etching process (e.g., etching in NMOS region).
Regarding Claim 20, Kim (see, e.g., Par. [0257]) discloses that patterns 240 and 340 are epitaxial patterns. Therefore Kim shows that the first source, the first drain, the second source and the second drain are formed through an epitaxial process.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodder et al. (US2015/0318282). 

Regarding Claim 16, Rodder (see, e.g., Figs. 3 and 7; and Par. [0059]-[0066];[0085]-[0094]), in a first embodiment, shows all aspects of the instant invention, including a method, comprising:
e.g., fin 310A/305A of FinFET 300A and fin 310B/305B of FinFET 300B, respectively) (see, e.g., Fig. 3 and Par. [0059],[0061]; or Fig. 7A and Par. [0085])
- forming a first gate stack (e.g., gate feature comprising  insulator 320A, gate 350A/390A, and spacers 352A) covering a portion of the first semiconductor fin and a second gate stack (e.g., gate feature comprising  insulator 320B, gate 350B/390B, and spacers 352B) covering a portion of the second semiconductor fin (see, e.g., Fig. 3 and Par. [0059],[0061]; or Fig. 7A and Par. [0086])
- performing a first fin-recessing process (e.g., etching exposed fin 305A) to form first recessed portions of the first semiconductor fin, the first recessed portions of the first semiconductor fin comprising a pair of first concaves (e.g., source/drain recesses 330A′, 340A′) (see, e.g., Fig. 7C and Par. [0089]-[0091])
- performing a second fin-recessing process (e.g., etching exposed fin 305B) to form second recessed portions of the second semiconductor fin, the second recessed portions of the second semiconductor fin comprising a pair of second concaves (e.g., source/drain recesses 330B′, 340B′) (see, e.g., Fig. 7B and Par. [0087]-[0088])
- forming a first source and a first drain at opposite sides of the first gate stack (e.g., source region 330A and drain region 340A, respectively), the first source and the first drain laterally protruding into the pair of first concaves (see, e.g., Fig. 3 and Par. [0059]; or Fig. 7D and Par. [0092])
- forming a second source and a second drain at opposite sides of the second gate stack (e.g., source region 330B and drain region 340B, respectively), the second e.g., Fig. 3 and Par. [0061] ; or Fig. 7D and Par. [0092])
Regarding Claim 17, Rodder (see, e.g., Figs. 3 and 7; and Par. [0065], [0087]-[0091]) shows that the first fin-recessing process comprises a first etching process (e.g., Fig. 7C: etching in fin 310A/305A), and the second first fin-recessing process comprises a second etching process (e.g., Fig. 7B: etching in fin 310B/305B).
Regarding Claim 18, Rodder (see, e.g., Figs. 3 and 7; and Par. [0065],[0091]) discloses that the source and drain regions 330B, 340B are formed by an etch process characterized by less lateral etching than the source and drain regions 330A, 340A. Therefore, Rodder shows that a first lateral depth of the pair of first concaves formed through the first fin-recessing process are greater than a second lateral depth of the pair of second concaves formed through the second fin-recessing process.
Regarding Claim 20, Rodder (see, e.g., Fig. 7D; and Par. [0092]) shows that the first source (e.g., 330A), the first drain (e.g., 340A), the second source (e.g., 330B) and the second drain (e.g., 340B)are formed through an epitaxial process (e.g., epitaxial regrowth in source/drain recesses).
Regarding Claim 16, Rodder (see, e.g., Figs. 4 and 8; and Par. [0067]-[0072];[0095]-[0102]), in a second embodiment, shows all aspects of the instant invention, including a method, comprising:
- forming a first semiconductor fin and a second semiconductor fin (e.g., fin 410A/405A of FinFET 400A and fin 410B/405B of FinFET 400B, respectively) (see, e.g., Fig. 4 and Par. [0067],[0069]; or Fig. 8A and Par. [0095])
e.g., gate feature comprising  insulator 420A, gate 450A/490A, and spacers 452A) covering a portion of the first semiconductor fin and a second gate stack (e.g., gate feature comprising  insulator 420B, gate 450B/490B, and spacers 452B) covering a portion of the second semiconductor fin (see, e.g., Fig. 4 and Par. [0067],[0069]; or Fig. 8A and Par. [0095])
- performing a first fin-recessing process (e.g., etching exposed fin 405A) to form first recessed portions of the first semiconductor fin, the first recessed portions of the first semiconductor fin comprising a pair of first concaves (e.g., source/drain recesses 430A′, 440A′) (see, e.g., Fig. 8B and Par. [0096]-[0097])
- performing a second fin-recessing process (e.g., etching exposed fin 405B) to form second recessed portions of the second semiconductor fin, the second recessed portions of the second semiconductor fin comprising a pair of second concaves (e.g., source/drain recesses 430B′, 440B′) (see, e.g., Fig. 8C and Par. [0098]-[0100])
- forming a first source and a first drain at opposite sides of the first gate stack (e.g., source region 430A and drain region 440A, respectively), the first source and the first drain laterally protruding into the pair of first concaves (see, e.g., Fig. 4 and Par. [0067]; or Fig. 8D and Par. [0101])
- forming a second source and a second drain at opposite sides of the second gate stack (e.g., source region 430B and drain region 440B, respectively), the second source and the second drain laterally protruding into the pair of second concaves (see, e.g.
Regarding Claim 17, Rodder (see, e.g., Figs. 4 and 8; and Par. [0096]-[0101]) shows that the first fin-recessing process comprises a first etching process (e.g., Fig. 8B: etching in fin 410A/405A), and the second first fin-recessing process comprises a second etching process (e.g., Fig. 8C: etching in fin 410B/405B).
Regarding Claim 19, Rodder (see, e.g., Figs. 8B-C and Par. [0096]-[0101]) discloses that the source/drain recesses 430B′, 440B′ have a more rounded profile than source/drain recesses 430A′, 440A′. Therefore, Rodder shows that a profile of the pair of first concaves is sharper than that of the pair of second concaves.
Regarding Claim 20, Rodder (see, e.g., Fig. 8D; and Par. [0101]) shows that the first source (e.g., 430A), the first drain (e.g., 440A), the second source (e.g., 430B) and the second drain (e.g., 440B) are formed through an epitaxial process (e.g., epitaxial regrowth in source/drain recesses).

Conclusion
































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814